Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 12/15/2021. 
Claims 2, 4-11, 13, 15-22 are allowed. 
Claims 1, 3, 12, 14, are cancelled. 
 
Allowable Subject Matter
Claims 2, 4-11, 13, 15-22 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Attorney Temnit Afework on 1/7/2022. 




CLAIM LISTING

This listing of claims will replace all prior versions, and listings, of claims in the application:
(CANCELLED)  

(CURRENTLY AMENDED)  The display device of claim 4, wherein the processor is further configured to:
when the code is not set to the first application, provide the second content of the first application.

(CANCELLED)  

4.	(CURRENTLY AMENDED)  A display device, comprising:
an input interface;
a display;
a memory configured to store a plurality of applications and at least a user identification (ID), the plurality of applications including a first application; and
a processor operatively connected to the input interface, the display, and the memory;
wherein the processor is configured to:
in a state of being logged-in with a first user ID for the display device, receive a first user input for executing the first application through the input interface;
determine a code being set to the first application;
when the code is a first code with respect to current log-in of the first user ID, display a user interface (UI) for receiving a second user input on the display;
receive the second user input;
when the second user input corresponds to the first code, provide a first content of the first application; and
when the code is a second code with respect to a second user ID, provide a second content of the first application
wherein the processor blocks the first content displayed on the display before receiving the second user input corresponding to the first code.

(CURRENTLY AMENDED)  The display device of claim 4, wherein the first content and the second content include preview information of a content provided through the first application.

(CURRENTLY AMENDED)  The display device of claim 4, further comprising:
a communication interface connected with an external device,
wherein the processor uploads a content provided through the first application onto a cloud server connected to the communication interface and displays preview information, which is included in the first content or the second content, about information uploaded onto the cloud server during a specified period, on the display.

(PREVIOUSLY PRESENTED)  The display device of claim 6, wherein the processor uploads a content received regardless of whether the first code of the first application is set, onto the cloud server through the communication interface.

(CURRENTLY AMENDED)  The display device of claim 4, wherein the first application includes code setting information about each of the first user ID and the second user ID.

(ORIGINAL)  The display device of claim 8, wherein the code setting information includes whether a code is set, and information about a code value.

(CURRENTLY AMENDED)  The display device of claim 4, wherein, when executing the first application at a first time, the processor receives a third user input as to whether a code is set for the first application executed at the first time, through the input interface and sets the first code in the first application based on the third user input.

(ORIGINAL)  The display device of claim 10, wherein, when the third user input is an input for setting a PIN code in the application executed at the first time, the processor receives a fourth user input for determining a code through the input interface and sets the first code in the first application depending on the fourth user input.

(CANCELLED)  

(CURRENTLY AMENDED)  The method of  claim 15, further comprising:
when the code is not set to the first application, providing the second content of the first application.

(CANCELLED)  

(CURRENTLY AMENDED)  A method of control of a display device, the method comprising:
in a state of being logged-in with a first user ID, receiving a first user input for executing a first application;
determining a code being set to the first application;
when the code is a first code with respect to current log-in of the first user ID, displaying a user interface (UI) for receiving a user input in a display; 
receiving a second user input; and 
providing a first content of the first application when the second user input corresponds to the first code; and
when the code is a second code with respect to a second user ID, providing a second content of the first application,
the method further comprising:
blocking the first content displayed on the display before receiving the second user input corresponding to the first code.

(CURRENTLY AMENDED)   The method of claim 15, wherein the first content and the second content include preview information of a content provided through the first application.







(CURRENTLY AMENDED)   The method of claim 15, further comprising:
uploading a content provided through the first application onto a cloud server connected to the display device, and 
displaying preview information, which is included in the first content or the second content, about information uploaded onto the cloud server during a specified period.

(PREVIOUSLY PRESENTED)   The method of claim 17, further comprising:
uploading a content received regardless of whether the first code of the first application is set, onto the cloud server.

(CURRENTLY AMENDED)   The method of claim 15, wherein the first application includes code setting information about each of the first user ID and the second user ID.

(PREVIOUSLY PRESENTED)   The method of claim 19, wherein the code setting information includes whether a corresponding code is set, and information about a code value.

(CURRENTLY AMENDED)   The method of claim 15, further comprising:
when executing the first application at a first time, receiving a third user input as to whether a code is set for the first application executed at the first time and setting the first code in the first application based on the third user input.

(PREVIOUSLY PRESENTED)   The method of claim 21, wherein, when the third user input is an input for setting a PIN code in an application executed at the first time, receiving a fourth user input for determining a code through the input interface and setting the first code in the first application depending on the fourth user input.


Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cohen et al US Patent 11,132,425 discloses user location based on user device and backend authentication based on digital fingerprints of the device and location information of user. 

Brown et al US Patent 10,521,571 discloses secure storage with secure memory, controller and secure configuration based on device’s mode of operation with non-configuration-ready mode and configuration ready mode by nullifying configuration data. 

Qadri et al US Patent 10,402,301 discloses cloud validation as a service with secure storing of certification test by cloud component providers, solution providers and test execution agents at endpoint.  

Deras et al US Patent 10,372,921 discloses dynamic security policies with plurality of application profiles with mobile device, security scope, in single user session with access controlled across multiple profile(s). 

Lim et al US Publication 2016/0253510 discloses security authorization for protecting user data from external hacking and secure authentication with virtual code for each object. 

Hicks et al US Publication 2015/0195594 discloses authenticating user for secure access of video content by generation of activation code associating the identifier code of service provider, transmission of activation code across multiple applications.
 
Lee et al US Publication 2012/0124615 discloses controlling the display device with secure tuning of first card object to display scaled image of the video and one line to tune to channels for broadcast signals. 

                                         REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 1/7/2022 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 4 and 15 as follows :

Claim 4 recites ‘ .. wherein the processor is configured to:
in a state of being logged-in with a first user ID for the display device, receive a first user input for executing the first application through the input interface;
determine a code being set to the first application;
when the code is a first code with respect to current log-in of the first user ID, display a user interface (UI) for receiving a second user input on the display;
receive the second user input;
when the second user input corresponds to the first code, provide a first content of the first application; and
when the code is a second code with respect to a second user ID, provide a second content of the first application
wherein the processor blocks the first content displayed on the display before receiving the second user input corresponding to the first code.’

Claim 15 recites ‘ .. in a state of being logged-in with a first user ID, receiving a first user input for executing a first application;
determining a code being set to the first application;
when the code is a first code with respect to current log-in of the first user ID, displaying a user interface (UI) for receiving a user input in a display; 
receiving a second user input; and 
providing a first content of the first application when the second user input corresponds to the first code; and
when the code is a second code with respect to a second user ID, providing a second content of the first application,
the method further comprising:
blocking the first content displayed on the display before receiving the second user input corresponding to the first code’.

With additional detailed steps in claim(s) as described in independent claim(s) on 1/7/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRAL S LAKHIA/Examiner, Art Unit 2431